Citation Nr: 1009385	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
spondylolisthesis of the lumbar spine, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a right knee fracture, currently evaluated as 
noncompensable. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1972 to 
December 1974 with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report to VA 
examinations scheduled in November 2006 and October 2007 for 
the claims of increased ratings.  

2.  The Veteran's lumbar spondylolisthesis is not manifested 
by flexion greater than 30 degrees but not greater than 60 
degrees, combined range of motion not greater than 120 
degrees, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 
neurological deficit, or incapacitating episodes.

2.  The residuals of right knee fracture do not include 
slight recurrent subluxation or lateral instability, 
ankylosis, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
limitation of flexion to 45 degrees, or limitation of 
extension to 10 degrees.  

3.  The Veteran does not have hearing loss as defined by 
38 C.F.R. § 3.385  

4.  Tinnitus was not incurred in service and is not causally 
related to service.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating for 
spondylolisthesis of the lumbar spine in excess of 10 percent 
disabling have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5239 (2009).  

2.  The criteria for a compensable disability rating for 
residuals of a right knee fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for tinnitus have not 
been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated October 2006 
and May 2008 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in October 2006 prior to the initial unfavorable 
decision in February 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of initial service connection 
determinations, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims.  Further, the October 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the May 
2008 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claims.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in September 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as affording the Veteran the opportunity to 
participate in a hearing, scheduling the Veteran for 
examinations for the claims of increased ratings, assisting 
the Veteran, in obtaining evidence, and obtaining service 
medical records.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed hearing loss and tinnitus.  Initially, the 
Board notes that the evidence suggests that the Veteran will 
not report for any examinations, so there can be no prejudice 
from the failure to schedule an examination.  See October 
2007 VA Medical Center report.  Even if the evidence 
suggested that the Veteran would report, however, in light of 
the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Board feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  The file contains no competent 
evidence of a current disability of hearing loss.  In 
addition, there is no evidence that the Veteran had hearing 
loss or tinnitus during service or tinnitus for many years 
after service.  Without competent evidence of a current 
disability or recurrent symptoms of a disability and without 
an indication that any current disability or persistent 
recurrent symptoms of that disability are associated with the 
Veteran's service, a VA examination is not warranted.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.



Increased Ratings

The present appeal involves the Veteran's claims that the 
severity of his service-connected spondylolisthesis of the 
lumbar spine and residuals of a right knee fracture warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In October 2006 and September 2007, the VA Medical Center 
(VAMC) scheduled the Veteran for examinations.  The Veteran 
failed to report to the examinations.  

Regulations provide that veterans have an obligation to 
report for VA examinations which are scheduled in connection 
with their claims.  Choosing not to attend or participate is 
certainly within the veteran's prerogative.  However, in the 
absence of any showing of good cause for the failure to 
report, the dispositive legal authority mandates entry of a 
denial of any claim for increase under 38 C.F.R. § 3.655.  
The record indicates that the Veteran was provided notice of 
this regulation in the September 2008 Supplemental Statement 
of the Case (SSOC).  The record also indicates that the 
matter was not readjudicated after the September 2008 SSOC 
and that the Veteran had been previously informed that a 
failure to report would only result in a decision based on 
the evidence on file, however.  Consequently, in the interest 
of fairness, the Board will consider the claims for increased 
ratings based on the evidence of record.  

Spondylolisthesis of the Lumbar Spine

The Veteran's service-connected spondylolisthesis of the 
lumbar spine is rated under the General Rating Formula for 
the Spine (Formula).  The Formula provides a 20 percent 
rating for forward flexion to greater than 30 degrees but not 
greater than 60 degrees; combined range of motion not greater 
than 120 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
proper rating under the Formula is determined without regard 
to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A separate rating may be 
assigned for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

VA treatment records reflect the Veteran's history of low 
back pain which radiated down to the feet.  See, e.g., August 
2006 VA treatment record.  An August 2006 VA treatment record 
reflects a finding of tense paravertebral muscles in the 
lumbar area with some tenderness to point palpation.  

Review of the evidence dating during this appellate period 
reveals no evidence that the Veteran's flexion is limited to 
at most 60 degrees, that range of motion is limited to a 
combined total of at most 120 degrees, or that the Veteran 
has guarding.  The Board notes that the Veteran was diagnosed 
with probable muscle spasms in January 2002, prior to the 
period on appeal.  The evidence dating during this appellate 
period does not indicate whether the spasms have continued.  
Even assuming the Veteran still has spasms, however, the 
evidence indicates that the Veteran has a normal gait (see 
October 2007 VA treatment record) and there is no evidence 
suggestive of abnormal spinal contour or abnormal gait.  
Thus, the Board finds a higher rating is not warranted under 
the Formula.  

The Board has considered whether a separate rating is 
warranted pursuant to Note 1.  The record contains no 
suggestion that the Veteran has any associated neurological 
deficit, however; thus, a separate rating is not warranted.  

The Board has also considered whether a higher rating is 
warranted by rating the Veteran's lumbar spine disability 
under the Formula for Rating Intervertebral Disc Syndrome 
(IDS).  The Formula for Rating IDS provides a rating in 
excess of 20 percent for IDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks in the previous 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  The evidence of 
record does not contain any complaints of incapacitating 
episodes, and there is no evidence, or even allegation, of 
doctor-prescribed bedrest.  Thus, a rating in excess of 10 
percent is not warranted under the Formula for Rating IDS.  

In sum, the Board finds that a rating in excess of 10 percent 
is not warranted for spondylolisthesis at any time during the 
period on appeal.  Thus, the claim for an increased rating is 
denied.  

Residuals of Right Knee Fracture

The Veteran's service-connected residuals of right knee 
fracture are rated under DC 5257 for recurrent subluxation or 
lateral instability.  DC 5257 provides a 10 percent rating 
for slight instability or recurrent subluxation.  

A separate rating may also be provided for limitation of 
motion.  See VAOGCPREC 9-2004.  Limitation of motion of the 
knee is evaluated under Diagnostic Codes 5260-61.  DC 5260 
provides a noncompensable rating for flexion limited to 60 
degrees and a 10 percent rating for flexion limited to 45 
degrees.  DC 5261 provides a noncompensable rating for 
extension limited to 5 degrees and a 10 percent rating for 
extension limited to 10 degrees.  Normal range of motion for 
the knee is 0 to 140 degrees (extension to flexion).  See 
38 C.F.R. § 4.71a, Plate I.  Knee disabilities may be rated 
for both limitation of flexion and limitation of extension.  
See VAOPGCPREC 23-97.  

After review of the evidence, the Board finds that a 
compensable rating is not warranted for the residuals of 
right knee fracture.  The evidence contains no findings 
suggestive of instability, laxity, subluxation, limitation of 
flexion, or limitation of extension, though it does indicate 
that the Veteran walks with a normal gait, that the 
extremities were "w[ithin] n[ormal] l[imits]" and that he 
"moves all [his] extremities well".  See July 2006 and 
October 2007 VA treatment records.  Consequently, compensable 
ratings are not available for the right knee under DCs 5260 
(limitation of flexion), 5261 (limitation of extension), or 
5257 (instability).  

A compensable rating is also not available under an alternate 
diagnostic code.  There is no evidence of genu recurvatum, 
dislocation or removal of cartilage, or malunion or nonunion.  
See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  
Additionally, there are no objective findings of arthritis or 
painful motion to warrant a compensable rating under DC 5003.  
See 38 C.F.R. § 4.71a, DC 5003 (10 percent rating provided 
for painful motion that is otherwise noncompensable under the 
limitation of motion rating criteria).  

In sum, the Board finds that a compensable rating is not 
warranted for the Veteran's right knee disability.  Thus, the 
claim for an increased rating is denied.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty training, injury incurred or 
aggravated while performing inactive duty training, or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  Presumptive periods do not 
apply to duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

Service treatment records show that the Veteran was afforded 
an audiological examination upon entrance into service and 
separation from service.  On the July 1972 entrance report of 
medical examination, the examiner marked the Veteran's ears 
as clinically normal.  At that time, his pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
---
5
LEFT
15
10
10
---
10

On the October 1974 separation report of medical examination, 
the examiner again noted the Veteran's ears as clinically 
normal.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
15
10
15
15
15

On an October 1989 medical prescreening form, the Veteran 
marked no when asked if he had any ear trouble or loss of 
hearing.  Again on an October 1989 report of medical history 
for enlistment in the Army National Guard, the Veteran marked 
no when asked have you ever had or have you now ear trouble 
or hearing loss.  In a corresponding October 1989 report of 
medical examination, the examiner noted the Veteran's ears as 
clinically normal.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
0
5
10
0

On a September 1991 report of medical history, the Veteran 
marked no when asked have you ever had or have you now ear 
trouble or hearing loss.  On a September 1991 report of 
medical examination, the examiner noted the Veteran's ears as 
clinically normal.  At that time, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
10
5
5
5
5

VA treatment records reveal no complaints or findings 
suggestive of hearing impairment or tinnitus, and May and 
August 2001 VA treatment records reflect findings that the 
Veteran had "no loss of hearing acuity" and that "gross 
auditory acuity [was] intact".  

Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

After review of the evidence, the Board finds that service 
connection is not warranted for hearing loss as the 
audiological findings and other evidence do not suggest that 
the Veteran has impaired hearing, as defined by VA 
regulation, in either ear.  As noted above, service 
connection can only be granted if the Veteran has a current 
service-connectable disability.  In this case, the evidence 
does not show that the Veteran has such a disability in 
either ear; thus, the claim for service connection must be 
denied.

Tinnitus 

Initially, the Board notes that the record does not reflect 
any medical findings of tinnitus.  A diagnosis of tinnitus is 
based solely on a person's history of ringing or buzzing in 
the ear (or ears), however.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007 (the layperson may be competent to 
identify the condition where the condition is simple).  Thus, 
the Board finds the Veteran's claim suffices as evidence of a 
current disability, and the remaining question is whether the 
Veteran's tinnitus was incurred in service or is causally 
related to service.  

After review of the record, the Board finds that service 
connection is not warranted for tinnitus because the evidence 
does not indicate that it onset in service or is causally 
related to service.  Initially, the Board notes that the 
competent and probative evidence does not suggest that 
tinnitus onset in service or existed continuously since 
service:  the medical evidence dating during the Veteran's 
active and National Guard service fail to show any complaints 
or findings suggestive of tinnitus, the service examination 
records document normal clinical findings as to the ear and a 
negative history as to ear trouble, and the earliest evidence 
of tinnitus dates in 2006, many years after separation.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) 
(prolonged period without medical complaint can be considered 
as evidence of whether a disability was incurred in service 
or whether an injury, if any, resulted in any chronic or 
persistent disability).  Furthermore, although the Veteran is 
competent to report the existence of tinnitus during service 
or from service to the present, he has not done so.  See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  

The record also does not contain any competent evidence 
linking the Veteran's tinnitus to service.  Thus, based on 
the absence of evidence an in-service occurrence, the length 
of time between separation and the reported date of 
recurrence, and the absence of a nexus opinion, service 
connection for tinnitus must be denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
disabling for spondylolisthesis of the lumbar spine is 
denied.  

Entitlement to a compensable disability rating for residuals 
of right knee fracture is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.  
 
Entitlement to service connection for tinnitus is denied.



____________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


